Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Billy Lee Copeland, Appellant                         Appeal from the County Court of Franklin
                                                      County, Texas (Tr. Ct. No. 1964). Opinion
No. 06-14-00075-CV         v.                         delivered by Chief Justice Morriss, Justice
                                                      Moseley and Justice Burgess participating.
Ashley Nicole Moreland, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Billy Lee Copeland, pay all costs of this appeal.




                                                       RENDERED FEBRUARY 10, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk